DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 04/14/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,882,749 to Jones et al. (hereafter Jones ‘749).
Regarding claim 1, Jones ‘749 discloses a package comprising a container including an elongate closure region (102) proximate to one edge of a container and bounded on both ends by edge seal regions (174; column 30, lines 26-44), wherein the closure region comprises a reclosable film (“reclosable strip 100 of this invention”; column 30, lines 26-44) that seals the container proximate to an edge of the container (Fig. 27).  Jones ‘749 further discloses a lid (166) permanently sealed or bonded to a lip (170) within an area (172) defined by short dashed lines (174; column 30, lines 26-44).  Therefore, the closure region (102) proximate to one edge of the container and bounded on both ends by permanent, edge seal regions (174) meets the 
Regarding claim 2, Jones ‘749 discloses a lid (166) is flexible (column 30, lines 26-44), which meets the recitation “the container is a flexible container.”
Regarding claim 3, Jones ‘749 discloses the container comprises a first flexible wall (flexible lid 166) and a second flexible wall (container; column 29, lines 65-67 through column 30, lines 12-14) and the closure region seals the first flexible wall to the second flexible wall (Fig. 27).
Regarding claim 4, Jones ‘749 discloses a lid (166) is flexible (column 30, lines 26-44), which meets the recitation “the first flexible wall, the second flexible wall, or both includes the reclosable film.”
Regarding claim 5, Jones ‘749 discloses the reclosable film (reclosable strip) is disposed between a first flexible wall and a second flexible wall of the container in the closure region (column 30, lines 26-44).
Regarding claim 6, Jones ‘749 discloses the closure region and the edge seal regions cooperate to seal the container (column 30, lines 26-44).
Regarding claim 7, Jones ‘749 disclose the closure region is non-linear (Fig. 27).
Regarding claim 8, Jones ‘749 discloses one outer edge of the container is non-linear and the closure region conforms to a non-linear contour of the one outer edge of the container (Fig. 27).

Regarding claim 10, Jones ‘749 discloses the multilayer film comprises at least 3 layers, wherein: a Layer A (sealant layer 24) comprises a sealant and is sealed to the first flexible film or the second flexible film in the closure region; a Layer B (adhesive layer 22) comprises an adhesive composition having an internal cohesion strength less than the seal strength of Layer A; a Layer C comprises a structural material or a sealant (sealant layer 26); and Layer B includes a facial surface in adhering contact with a facial surface of Layer A and a facial surface in adhering contact with a facial surface of Layer C.  Applicant’s nomenclature for the facial surfaces does not distinguish applicant’ invention from the adhering contact between the facial surfaces of the Jones ‘749 reclosable film layers, as discussed above.
Regarding claim 11, Jones ‘749 discloses an unsealed region (168) disposed between the closure region and one edge of the container.

Claims 1-6 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,882,749 to Jones et al. (hereafter Jones ‘749).
Regarding claim 1, Jones ‘749 discloses a package (16) comprising a container including an elongate closure region (strip seal S) proximate to an edge of the container and bounded on both ends by edge seal regions (60), the closure region comprising a reclosable film (10) that seals the container proximate to one edge of the container and has an initial opening strength less than a seal strength of the edge seal regions, wherein: the application of an opening force to the reclosable film that is greater than the initial opening strength of the reclosable film is operable to separate the reclosable film to expose a first reclose surface and a second reclose surface (Fig. 5); and contact of the first reclose surface with the second reclose surface and the application of a pressure to the reclosable film is operable to re-adhere the first reclose surface to the second reclose surface at a reclose strength.

Regarding claim 3, Jones ‘749 discloses the container comprises a first flexible wall and a second flexible wall and the closure region seals the first flexible wall to the second flexible wall (column 16, lines 25-54; Figs. 11-12).
Regarding claim 4, Jones ‘749 discloses the first flexible wall and the second flexible wall include the reclosable film (Figs. 4-5).
Regarding claim 5, Jones ‘749 discloses the reclosable film is disposed between a first flexible wall and a second flexible wall of the container in the closure region (Fig. 4).
Regarding claim 6, Jones ‘749 discloses the closure region and the edge seal regions cooperate to seal the container (Figs 11-12).
Regarding claim 9, Jones ‘749 discloses the reclosable film comprises a multilayer film (sealant layers and an adhesive layer).
Regarding claim 10, Jones ‘749 discloses the multilayer film comprises at least 3 layers, wherein: a Layer A (sealant layer 24) comprises a sealant and is sealed to the first flexible film or the second flexible film in the closure region; a Layer B (adhesive layer 22) comprises an adhesive composition having an internal cohesion strength less than the seal strength of Layer A; a Layer C comprises a structural material or a sealant (sealant layer 26); and Layer B includes a facial surface in adhering contact with a facial surface of Layer A and a facial surface in adhering contact with a facial surface of Layer C.  Applicant’s nomenclature for the facial surfaces does not distinguish applicant’ invention from the adhering contact between the facial surfaces of the Jones ‘749 reclosable film layers, as discussed above.
Regarding claim 11, Jones ‘749 discloses an unsealed region disposed between the closure region and one edge of the container (Figs. 4-5, 11-12).
Regarding claim 12, Jones ‘749 discloses the unsealed region is elongate and parallel to the closure region and extends an entire length of the closure region (Figs. 11-12).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546.  The examiner can normally be reached on M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JES F PASCUA/Primary Examiner, Art Unit 3734